       Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 1 of 21




Joshua Prince, Esq.
Attorney Id No. 306521
Prince Law Offices, P.C.
646 Lenape Road
Bechtelsville, PA 19505
(888) 313-0416, ext 81114 (t)
(610) 845-3903 (f)
Joshua@PrinceLaw.com

                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VAHAN KELERCHIAN                :
             Plaintiff          :
                                :
     v.                         :                     Civil Action No. 2:20-CV-253
                                :
BUREAU OF ALCOHOL, TOBACCO, :
FIREARMS AND EXPLOSIVES, et al. :
              Defendants        :

                     PLAINTIFF’S BRIEF IN OPPOSITION TO
                      DEFENDANTS’ MOTION TO DISMISS


       Plaintiff Vahan Kelerchian, by and through his counsel, hereby submits this Brief

in Opposition of Defendants’ Motion to Dismiss.


  I.   Introduction


       Although 18 U.S.C. § 925(c) and 27 C.F.R. § 478.144(i) explicitly provide that a

licensed dealer, “who makes application for relief from the disabilities incurred under this

chapter, shall not be barred by such disability from further operations under his license

pending final action on an application for relief filed pursuant to this section” (emphasis

added), in direct defiance of the Congress’s mandate and the Bureau of Alcohol,

Tobacco, Firearms and Explosives’ (hereinafter “ATF”) own regulation, the Defendants

take the position that Mr. Kelerchian’s license will automatically be revoked, regardless



                                             1
          Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 2 of 21




of the protections afforded by Section 925(c), even though there is no dispute that Mr.

Kelerchian timely filed an application for relief and that ATF has failed to issue a final

determination on that application. In what can only be described as interpretive jiggery-

pokery, the Defendants, after admitting that Mr. Kelerchian timely filed the requisite

application for relief and that they are in possession of it, contend that it is not “pending”

and therefore the protections of Section 925(c) somehow, someway do not apply. Perhaps

more disconcerting is the lengths the Government goes to in misleading this Court

regarding the current status of Section 925(c) and ATF’s recent grants of relief, pursuant

thereto. Contrary to Defendants’ contention, Section 925(c) has neither been revoked nor

is a nullity. Even more telling as to the baselessness of the Government’s motion, it does

not even address four of the five violations of the APA that Mr. Kelerchian pled in his

Complaint.


    II.   Factual Background

                        Facts Relative to Mr. Kelerchian’s Licensing

          In or about January of 2006, Mr. Kelerchian obtained an FFL, as a dealer, with a

current number of 8-23-017-01-5A-02276. 1 Mr. Kelerchian’s FFL no. 8-23-017-01-5A-

02276 has been timely renewed, every three years, as required by 18 U.S.C. § 923 and 27

C.F.R.§ § 478.45, 478.49 and is listed as active on ATF’s FFL eZCheck, available at

https://fflezcheck.atf.gov/fflezcheck. 2 Although Mr. Kelerchian timely submitted a

renewal of his dealer license in December of 2014 and again on or about December 21,

2017, in direct defiance of 18 U.S.C. § 923(d)(2) and 27 C.F.R. §§ 478.47(c), (d) – which

require a determination approving or denying the license within 60 days – Defendants
1
    Compl. (Doc. 1) at ¶ 19.
2
    Id. at ¶ 20.

                                              2
      Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 3 of 21




have failed to issue determinations on the renewal applications and instead have issued

numerous “letters of authorization”, referred to by Defendants as “LOAs”, 3 purporting to

extend his license for limited periods of time. 4 As of the filing of the Complaint in this

matter, Defendants’ most recent LOA purports to authorize Mr. Kelerchian to continue

business until July 7, 2020, even though, his most recent renewal application of on or

about December 21, 2017, if approved, would authorize him to continue business through

on or about January 1, 2021, absent revocation of the license. 5



                       Facts Relative to Mr. Kelerchian’s Chargings

       On May 17, 2013, Mr. Kelerchian was charged in a nine (9) count Indictment,

primarily related to the putative transfer of machineguns and laser-aiming devices, in the

U.S. District Court, Northern District of Indiana, docket no. 2:13-cr-00066. 6 On or about

October 15, 2015, the jury found Mr. Kelerchian guilty of some, but not all, charges. 7

After several motions, on February 5, 2018, Mr. Kelerchian was sentenced and the matter

is currently pending on a petition for certiorari before the U.S. Supreme Court, docket no.

19-782. 8

                 Facts Relative to Mr Kelerchian’s Application for Relief

       As a result of the Mr. Kelerchian’s sentencing on February 5, 2018, within the 30




3
  Neither the Gun Control Act, 18 U.S.C. § 921, et seq., nor its implementing regulations
mention or authorize “letters of authorization” or “LOAs.”
4
  Id. at ¶ 21.
5
  Id. at ¶ 22.
6
  Id. at ¶ 24.
7
  Id. at ¶ 25.
8
  Id. at ¶¶ 26-27.

                                              3
      Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 4 of 21




days as mandated by 27 C.F.R. § 478.144(i)(1), on March 2, 2018, 9 the undersigned

submitted one (1) day Priority Mail letters to then-ATF Acting Director Thomas

Brandon, Philadelphia Director of Industry Operations Juan Orellana, and ATF’s NCETR

division with three copies of Mr. Kelerchian’s Application for Restoration of Firearms

Privileges, pursuant to 18 U.S.C. § 925(c) and 27 C.F.R. § 478.144, and requisite

documentation.10 As set-forth in the letter, 27 C.F.R. § 478.11 requires three copies of the

application to be filed with the Director, but the application instructions only require one

copy to be filed with NCETR; thus, as a matter of precaution, the undersigned submitted

three copies of the executed Applications with the applicable documents (as contained in

Exhibit A to the Complaint) to each: then-ATF Acting Director Thomas Brandon,

Philadelphia Director of Industry Operations Juan Orellana, and ATF’s NCETR

division.11

       The mailing to then-ATF Acting Director Brandon was received on March 7,

2018. 12 The mailing to Philadelphia Director of Industry Operations Orellana was

received on March 6, 2018. 13 The mailing to ATF NCETR division was received on

March 6, 2018. 14

       On April 3, 2018, the undersigned received a response dated March 27, 2018,

from John R. Day, Chief, Explosives Enforcement and Training Division, acknowledging

receipt of Mr. Kelerchian’s Application for Restoration of Firearms Privileges, but stating



9
  The Government admits that the relief application was submitted on March 2, 2018.
See, Def. Brief in Supp. of Mtn. to Dismiss at 6.
10
   Id. at ¶ 28; Exhibit A.
11
   Id. at ¶ 29; Exhibit A.
12
   Id. at ¶ 31; Exhibit B.
13
   Id. at ¶ 32; Exhibit C.
14
   Id. at ¶ 33; Exhibit D.

                                             4
       Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 5 of 21




that since ATF cannot, currently, act on applications for relief, the application was being

returned to the undersigned. 15 On April 9, 2018, the undersigned responded by

explaining that as the statutory and regulatory law only requires that an FFL “make” an

application for relief, ATF is required to retain the application and process it, when, if

ever, the Congress appropriates money for ATF to conduct federal firearms relief

determinations, and resubmitted Mr. Kelerchian’s Application for Restoration of

Firearms Privileges with the applicable documents (as contained in Exhibit A to the

Complaint). 16 The undersigned’s April 9, 2018 letter with Mr. Kelerchian’s Application

for Restoration of Firearms Privileges and the applicable documents (as contained in

Exhibit A) was received by ATF Chief John Day on April 12, 2018. 17 Neither Chief John

Day, Acting Director Brandon, Director Orellana, NCETR nor anyone else acting as an

employee or agent of the Defendants has sent any further correspondences regarding Mr.

Kelerchian’s Application for Restoration of Firearms Privileges. 18 The Government

concedes that it did not return the application for relief and that it is currently in

possession of it. 19

                 Facts Relative to Defendants’ Refusal to Acknowledge
           Mr. Kelerchian’s Application for Restoration of Firearms Privileges

        On November 27, 2019, ATF Philadelphia Division Counsel Kevin White

inquired as to whether Mr. Kelerchian had filed an appeal with the U.S. Supreme Court in

relation to his criminal chargings, as ATF is taking the position, pursuant to an internal

policy (hereinafter “internal policy”), that although Mr. Kelerchian timely complied with

15
   Id. at ¶ 34; Exhibit E.
16
   Id. at ¶ 35; Exhibit F.
17
   Id. at ¶ 36; Exhibit G.
18
   Id. at ¶¶ 37-38.
19
   Def. Brief in Supp. of Mtn. to Dismiss at 7, 15 fn. 4.

                                               5
       Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 6 of 21




18 U.S.C. § 925(c) and 27 C.F.R. 478.144 by making and filing the application for relief

with ATF, since ATF cannot adjudicate the application that it can immediately revoke his

license if the U.S. Supreme Court denies certiorari. 20 Additionally, pursuant to this

“internal policy”, it is apparently ATF’s position that the firearms held pursuant to the

license are contraband and therefore subject to forfeiture, in addition to arguably

contending that Mr. Kelerchian is a prohibited person in possession of each and every

firearm, for which he could be separately charged and convicted. 21 This “internal policy”

has not been published anywhere, including, but not limited to, in the Federal Register,

and it is unknown whether it exists in written form. 22

        As a result, Mr. Kelerchian brought the underlying action for declaratory and

injunctive relief that is before the Court.


III.    Standard of Review

        To survive a Rule 12(b)(6) motion to dismiss, a complaint must “state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus,

when considering a motion to dismiss, the Court must “accept all of the complaint’s well-

pleaded facts as true…” and “…then determine whether the facts alleged in the complaint

are sufficient to show that the plaintiff has a ‘plausible claim for relief.’” Fowler v.

UPMC Shadyside, 578 F.3d 203, 210-211 (3d Cir. 2009). Fowler makes it clear that

while a court is under no obligation to accept legal conclusions, it is under no duty to

entirely disregard them. Id. Dismissal pursuant to Rule 12(b)(6) is proper when the

factual allegations, accepted as true, are insufficient to “state a claim to relief that is


20
   Id. at ¶ 40.
21
   Id. at ¶ 41.
22
   Id. at ¶ 42.

                                                6
       Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 7 of 21




plausible on its face.” Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187, 190 (3d

Cir. 2009).


IV.     Statutory and Regulatory Provisions

        The Gun Control Act (“GCA”), 18 U.S.C. § 921, et seq., and its implementing

regulations, 27 C.F.R. § 478.1, et seq., are part of the Crimes Code and have both

criminal and civil penalties associated with violations thereof. 18 U.S.C. § 925(c)

provides, in pertinent part:

        A … licensed dealer … conducting operations under this chapter, who makes
        application for relief from the disabilities incurred under this chapter, shall not be
        barred by such disability from further operations under his license pending final
        action on an application for relief filed pursuant to this section. (emphasis added)

27 C.F.R. § 478.144(i)(1) provides, in pertinent part:

        A licensee who incurs disabilities under the Act (see § 478.32(a)) during the term
        of a current license or while the licensee has pending a license renewal
        application, and who files an application for removal of such disabilities, shall not
        be barred from licensed operations for 30 days following the date on which the
        applicant was first subject to such disabilities (or 30 days after the date upon
        which the conviction for a crime punishable by imprisonment for a term
        exceeding 1 year becomes final), and if the licensee files the application for relief
        as provided by this section within such 30–day period, the licensee may further
        continue licensed operations during the pendency of the application. (emphasis
        added)

27 C.F.R. § 478.144(i)(2) goes on to provide, in pertinent part

        In the event the term of a license of a person expires … during the pendency of
        the application for relief, a timely application for renewal of the license must be
        filed in order to continue licensed operations. (emphasis added)


 V.     Congressional Appropriation Rider on Section 925(c)

        In 1993, pursuant to the Treasury, Postal Service, and General Government

Appropriations Act, 1993, Pub. L. 102-393, 106 Stat. 1732, the Congress included a limited

appropriations rider on ATF’s ability, only in relation to individuals, to “investigate” or “act”


                                                7
        Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 8 of 21




upon applications for relief, but which neither precludes individuals from making an

application nor precludes ATF from receiving such applications. Specifically, it provided:

      That none of the funds appropriated herein shall be available to investigate or act
      upon applications for relief from Federal firearms disabilities under section 925(c) of
      title 18, United States Code: Provided further, That such funds shall be available to
      investigate and act upon applications filed by corporations for relief from Federal
      firearms disabilities under section 925(c) of title 18, United States Code. (emphasis
      added)

      This rider has been included in the enacted appropriation bill every year, including in

Consolidated Appropriations Act, 2018, Division B, P.L. 115-141 (2017-2018),

Consolidated Appropriations Act, 2019, Division C, P.L. 116-6 (2019-2020), and FY

2020 Omnibus Bill (HR 1158).


VI.      Argument

             a. Plaintiff seeks Declaratory and Injunctive Relief for which this Court has
                 Jurisdiction

         Although Defendants contend that this Court lacks subject matter jurisdiction,

they seemingly overlook the jurisdictional citations that Mr. Kelerchian included in the

Complaint and attempt through smoke-and-mirrors to confuse this Court as to the actual

declaratory and injunctive relief requested by Mr. Kelerchian.



                     i. Mr. Kelerchian’s Right to Obtain Declaratory and Injunctive
                         Relief

         As set-forth in the Complaint at ¶¶ 11-12, Mr. Kelerchian brought this action for

declaratory and injunctive relief pursuant to 5 U.S.C. §§ 552, 702, 703, 704 and 28

U.S.C. §§ 1331, 1343, 1346, 2201, 2202, and 2412; therefore, jurisdiction is founded on

5 U.S.C. §§ 702 and 704 and 28 U.S.C. § 1331, as this action arises under the



                                               8
      Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 9 of 21




Administrative Procedure Act, as well as the Constitution and laws of the United States.

As the Government contends – in direct defiance of Section 925(c) – that Mr.

Kelerchian’s federal firearms license will be automatically revoked 30 days after his

conviction become final regardless of his timely application for relief 23, there is clearly a

dispute over the application of Section 925(c) to which Mr. Kelerchian has a right to

obtain declaratory and injunctive relief. In point of fact, 28 U.S.C. § 2201 explicitly

provides this Court with jurisdiction to “declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could be

sought” and thereafter, 28 U.S.C. § 2202 provides this Court with jurisdiction to grant

“[f]urther necessary or proper relief based on a declaratory judgment or decree.”



                   ii. The Bean Decision is Inapplicable to Mr. Kelerchian’s Claims

       Instead of conceding Mr. Kelerchian’s right to obtain declaratory and injunctive

relief over the application of Section 925(c), the Defendants, in attempt to confuse this

Court, argue that this Court lacks jurisdiction pursuant to the Supreme Court’s holding in

United States v. Bean, 537 U.S. 71, 78 (2002) 24, even though, they later admit – albeit

hidden in a footnote – that Bean did not address the application of Section 925(c)

preventing the revocation/voiding of a federal firearms license relative to a relief

application having been filed with ATF. 25 Rather, the underlying issue in Bean, 537 U.S.

at 74-75, was whether Mr. Bean could obtain review by the district court on his personal

application for relief by contending that ATF’s inaction was a constructive denial.


23
   See, Def. Brief in Supp. of Mtn. to Dismiss at 6.
24
   See, Def. Brief in Supp. of Mtn. to Dismiss at 9.
25
   See, Def. Brief in Supp. of Mtn. to Dismiss at 15, fn. 5.

                                              9
      Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 10 of 21




       Unlike the Bean case and every other case Defendants cite in support of their

contention that this Court lacks jurisdiction 26, as Defendants are acutely aware, a review

of the Complaint does not yield any support for the contention that Mr. Kelerchian is

seeking judicial review of a constructive or actual denial of his application for relief. 27

Rather, as admitted by Defendants 28, Mr. Kelerchian is only asking this Court to declare

pursuant to 18 U.S.C. § 925(c) and 27 C.F.R. § 478.144(i), that, as a result of Section

925(c) and his timely making of the requisite application for relief, his federal firearms

license will remain in operation until such time as ATF acts on his application, provided

he timely renews the license, pursuant to Section 478.144(i)(2). Further lost on the

Defendants is that the underlying request for declaratory and injunctive relief has been

necessitated by (1) ATF Attorney Kevin White informing the undersigned of ATF’s

“informal policy” that regardless of Mr. Kelerchian’s timely application for relief, his

license will be revoked/voided upon a denial of certiorari by the Supreme Court and that

the firearms held pursuant to the license are contraband and therefore subject to

forfeiture, in addition to arguably contending that Mr. Kelerchian is a prohibited person

in possession of each and every firearm, for which he could be separately charged and

convicted, 29 and (2) Defendants’ position that Mr. Kelerchian’s federal firearm license

will be void within 30 days of a denial of certiorari by the U.S. Supreme Court,

26
   See, Government’s citation to Logan v. United States, 552 U.S. 23, 28, fn.1 (2007);
Tyler v. Hillsdale Cty. Sheriff's Dep’t, 837 F.3d 678, 682 (6th Cir. 2016) (en banc);
Mullis v. United States, 230 F.3d 215, 221 (6th Cir. 2000); Black v. Snow, 272 F. Supp.
2d 21, 24 (D.D.C. 2003); Pontarelli v. Dep't of Treasury, 285 F.3d 216, 218 (3d Cir.
2002) (en banc); McHugh v. Rubin, 220 F.3d 53, 57-58 (2d Cir. 2000); United States v.
McGill, 74 F.3d 64, 67 (5th Cir. 1996); Dreher v. United States, 943 F. Supp. 680, 684
(W.D.La. 1996); Owen v. Magaw, 936 F. Supp. 1568, 1571 (D. Kan. 1996)
27
   See, Compl. at ¶¶ 4-5, 47-49, 53, 65-66; Prayer for Relief at (a)-(c).
28
   See, Def. Brief in Supp. of Mtn. to Dismiss at 8
29
   Compl. at ¶¶ 40, 41.

                                              10
      Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 11 of 21




regardless of Section 925(c) and the fact that Mr. Kelerchian timely submitted the

requisite application for relief. 30



                   iii. The Congress’ Appropriation Rider is Inapplicable to Mr.
                        Kelerchian Claims

        After attempting to confuse this Court on the application of Bean to the present

matter, the Government’s next magic trick is claiming that the limited appropriation rider

– which only precludes ATF from “investigating” or “acting” upon an application for

relief – somehow, someway, presto chango, has resulted in “Congress [r]evok[ing] §

925(c)” 31 and “nullified the relief available under § 925(c).” 32

        First, as reviewed supra, it is important to review the actual language of both

Section 925(c) and the appropriations rider. In pertinent part, Section 925(c) explicitly

provides that:

        A … licensed dealer … conducting operations under this chapter, who makes
        application for relief from the disabilities incurred under this chapter, shall not be
        barred by such disability from further operations under his license pending final
        action on an application for relief filed pursuant to this section.

Thus, to trigger the protections afforded by Section 925(c), Mr. Kelerchian only had to

“make[] application for relief from disabilities incurred under this chapter” in order to

“not be barred by such disability from further operations under his license pending final

action on an application for relief filed pursuant to this section.”

        Interestingly, the Government’s brief never provides this Court with the actual,

pertinent language found in Section 925(c) nor addresses that a licensee only need


30
   See, Def. Brief in Supp. of Mtn. to Dismiss at 6.
31
   See, Def. Brief in Supp. of Mtn. to Dismiss at 3.
32
   See, Def. Brief in Supp. of Mtn. to Dismiss at 2, 14.

                                              11
        Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 12 of 21




“make” an application for relief. As the GCA does not define the word “make” or

“makes,” a review of Black’s Law Dictionary, 8th ed., yields the following definition, in

pertinent part, for the word “make”: “1. To cause (something) to exist <to make a

record>…4. To legally perform, as by executing, signing, or delivering (a document) <to

make a contract>.” In this matter, there is no dispute that Mr. Kelerchian timely prepared

an application for relief (causing it to exist), and thereafter, executed and delivered it to

the ATF. 33 Moreover, Defendants even acknowledge attempting to return the relief

application to the undersigned and that thereafter, the undersigned again delivered it back

to them. 34

          In anticipation that the Government will again, somehow, someway contend – in

direct defiance of the statutory language only requiring a licensee to “make” an

application – that their receipt of the application for relief is not sufficient and that it

requires “filing,” a review of Black’s Law Dictionary, 8th ed., yields the following

definition, in pertinent part, for the verb “file”: “1. To deliver a legal document court

clerk or record custodian…3 To record or deposit something in an organized retention

system or container for preservation and future reference <please file my notes under the

heading ‘research’>. 4. Parliamentary law. To acknowledge and deposit (a report,

communication, or other document) for information and reference only without

necessarily taking any substantive action.” Once again, as reviewed supra, the

Government concedes that Mr. Kelerchian, through the undersigned, timely delivered the

requisite relief application on the appropriate parties. Thus, regardless of the definition

utilized, Mr. Kelerchian has complied with the requirements of Section 925(c) and

33
     Compl. at ¶¶ 28-33; Exhibits A-D; Def. Brief in Supp. of Mtn. to Dismiss at 6.
34
     Compl. at ¶¶ 34-39; Exhibit E-G; Def. Brief in Supp. of Mtn. to Dismiss at 7, 15 fn. 4.

                                               12
      Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 13 of 21




therefore, “shall not be barred by such disability from further operations under his license

pending final action on an application for relief filed.”

        In a last ditch effort, even after acknowledging that it currently has within its

possession Mr. Kelerchian’s relief application, the Government absurdly contends that

Mr. Kelerchian’s application is not “pending.” 35 While once again ignoring that the

statutory text only requires Mr. Kelerchian to “make” an application for relief to ATF, a

review of Black’s Law Dictionary, 8th ed., yields the following definition, in pertinent

part, for the adjective “pending”: “1. Remaining undecided; awaiting decision.” In this

matter, there is no dispute that the Government has Mr. Kelerchian’s relief application

and that it has not taken action to issue a decision on it. 36

        Second, in turning to the appropriations rider, the Congress has not “nullified the

relief available under § 925(c),” 37 as it has only provided a limited appropriations rider –

only in relation to individuals – on ATF’s ability, to “investigate” or “act” upon applications

for relief, while continuing to fund determinations relative to corporation and other fictitious

entities. 38 Extremely disconcertingly, in another slight of hand, while Government contends

that Congress “nullified the relief available under § 925(c),” 39 it fails to advise this Court

that it has recently issued several relief determinations for fictitious entities, pursuant to

Section 925(c), 40 and that under the Gun Control Act, an individual and fictitious entity


35
   See, Def. Brief in Supp. of Mtn. to Dismiss at 14.
36
   See,Brief in Supp. of Mtn. to Dismiss at 7, 15 fn. 4.
37
   See, Def. Brief in Supp. of Mtn. to Dismiss at 2, 14.
38
   See, Consolidated Appropriations Act, 2019, Division C, P.L. 116-6 (2019-2020), and
FY 2020 Omnibus Bill (HR 1158).
39
   See, Def. Brief in Supp. of Mtn. to Dismiss at 2, 14.
40
   See, 77 Fed. Reg. 58150-01 (granting relief to Northrop Grumman Systems
Corporation from a 1986 violation of, among other things, 18 U.S.C. §§ 287, 1001, 1341
(False, fictitious, or fraudulent claims; Statements or entries generally; and Frauds and
swindles) and a 1994 violation of 18 U.S.C. §§ 371, 1343 (Conspiracy to commit offense

                                               13
      Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 14 of 21




are the same. 41 This Court should not countenance these types of false, deceptive, and

misleading statements by the Government.

        Regardless of ATF’s ongoing receipt, review, and grants of relief pursuant to Section

925(c), arguendo, the appropriation rider – at most – only precludes ATF from utilizing

the appropriated money to “investigate” or “act” upon applications for relief from federal

firearms disabilities and neither precludes an individual from “making” or “filing” an

application with ATF nor ATF from receiving an application, as such does not constitute

ATF investigating or acting on the relief application. Tellingly, the Government, once

again, fails to analyze the terms utilized and seemingly concedes that “making” and

“filing” of a relief application is not precluded by the appropriations rider as “[p]ursuant

to [the appropriation] mandate, ATF is [only] prohibited from considering – or taking any

action at all regarding – application for federal firearms relief under § 925(c).” 42 A

review of Black’s Law Dictionary, 8th ed., yields the following definition, in pertinent

part, for the word “investigate”: “1. To inquire into (a matter) systematically…2. To

make an official inquiry…” In this matter, there is no dispute that the Defendants have

not inquired into or made any official inquiry regarding Mr. Kelerchian’s relief

application. 43



or to defraud United States; and Fraud by wire, radio, or television)); 79 F.R. 73906-01
(granting relief, again, to Northrop Grumman Systems Corporation from a 1987
conviction of 18 U.S.C. § 1001 (Statements or entries generally), and a 1988 conviction
of 18 U.S.C. § 371 (Conspiracy to commit offense or to defraud United States)); 84 F.R.
1491-02 (granting relief to Xisico USA, Inc. from a 2011 violation of, inter alia, 18
U.S.C. § 541 (Entry of Goods Falsely Claimed)).
41
   See, 18 U.S.C. § 921(a)(1) defining the term “person” to mean “any individual,
corporation, company, association, firm, partnership, society, or joint stock company.”
42
   See, Def. Brief in Supp. of Mtn. to Dismiss at 4.
43
   See, Def. Brief in Supp. of Mtn. to Dismiss at 15, fn. 4, declaring that ATF has not
“tak[en] any action on [Mr. Kelerchian’s] application.”

                                             14
      Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 15 of 21




        In turning to the word “act,” a review of Black’s Law Dictionary, 8th ed., yields

the following definition, in pertinent part: “1. Something done or performed, esp.

voluntarily;…2. The process of doing or performing; an occurrence that results from a

person’s will being exerted on the external world.” Once again, there is no dispute that

the Defendants have not “done” anything in relation to Mr. Kelerchian’s relief

application and consistent with the requirements of Section 925(c), the only party that has

taken any action is Mr. Kelerchian, who timely made the requisite application to

Defendants; thereby, contrary to Defendants’ contention, resulting in him not being

“barred by such disability from further operations under his license pending final action

on an application for relief.” 44



                   iv. The Rule of Lenity Requires Any Ambiguity to Inure to Mr.
                        Kelerchian’s Favor

        If there is any question regarding the language in Section 925(c), the

implementing regulation, or the appropriations rider, because the Gun Control Act is a

criminal statute with criminal and civil applications, the ambiguity must inure to Mr.

Kelerchian’s favor.

        The “principle of legality,” the “first principle” or otherwise known as the nulla

poena sine lege of criminal law, requires that criminal laws be explicitly and

unambiguously specified in advance by statute. Liparota v. United States, 471 U.S. 419,

424 (1985). While “a statute which either forbids or requires the doing of an act in terms

so vague that men of common intelligence must necessarily guess at its meaning and

44
   See also, Section 478.144(i)(1) declaring “if the licensee files the application for relief
as provided by this section within such 30–day period, the licensee may further continue
licensed operations during the pendency of the application.”

                                              15
      Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 16 of 21




differ as to its application violates the first essential of due process of law” (Connally v.

Gen. Const. Co., 269 U.S. 385, 391 (1926)), the rule of lenity – a compliment to the

vagueness doctrine – provides that when a criminal statute is ambiguous, rather than

vague, courts are to resolve the ambiguity in the challenger’s favor.

       The U.S. Supreme Court has long held that “when there are two rational readings

of a criminal statute, one harsher than the other, [the Court is] to choose the harsher only

when Congress has spoken in clear and definite language.” McNally v. United States, 483

U.S. 350, 359-60 (1987); see also, Yates v. United States, 135 S. Ct. 1074, 1088 (2015)

(declaring that any “ambiguity concerning the ambit of criminal statutes should be

resolved in favor of lenity.”); Skilling v. United States, 561 U.S. 358, 410-11 (2010);

Scheidler v. NOW, 537 U.S. 393, 409 (2003); United States v. Universal C. I. T. Credit

Corp., 344 U.S. 218, 221–22 (1952).

       Perhaps more importantly to this matter, the rule of lenity applies equally to civil

and criminal cases, where the applicable text is contained within a criminal statute.

Leocal v. Ashcroft, 543 U.S. 1, 12 (2004)(declaring “Because we must interpret the

statute consistently, whether we encounter its application in a criminal or noncriminal

context, the rule of lenity applies.”); FCC v. Am. Broad. Co., 347 U.S. 284, 296

(1954)(declaring “There cannot be one construction for the Federal Communications

Commission and another for the Department of Justice.”). In no better example, the U.S.

Supreme Court, in addressing ATF’s interpretation of the definition of “making” under

the National Firearms Act, 26 U.S.C. § 5801, et seq., held that the rule of lenity applied to

the ambiguity in the statute because the it had “criminal applications.” United States v.

Thompson/Ctr. Arms Co., 504 U.S. 505, 517-18 (1992).




                                              16
      Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 17 of 21




        Accordingly, if there is any question regarding the language in Section 925(c), the

implementing regulation, or the appropriations rider, the ambiguity must inure to Mr.

Kelerchian’s favor.



                         *            *              *               *



        For all these reasons, this Court has jurisdiction to hear Mr. Kelerchian’s

Complaint seeking declaratory and injunctive relief that his compliance with Section

925(c) results in him able to continue licensed operations during the pendency of his

relief application.




            b. Plaintiff has Stated a Claim Pursuant to Section 925(c) Upon Which Relief
                May be Granted

        For brevity, as discussed supra, there is no dispute that Mr. Kelerchian timely

made the requisite application for relief, as required with Section 925(c), and in direct

defiance of the statutory and regulatory language, the Government contends that his

license will be revoked/voided upon the U.S. Supreme Court denying certiorari. As a

result, as also discussed supra, pursuant to 28 U.S.C. §§ 2201, 2202, Mr. Kelerchian has

a right to have his rights declared and for this Court to additionally grant such “necessary

or proper relief based on a declaratory judgment or decree.” Moreover, if there is any

question as to the protections afforded to Mr. Kelerchian by Section 925(c) and its

implementing regulation, consistent with the rule of lenity, those questions must be

resolved in his favor.



                                             17
     Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 18 of 21




       Accordingly, Mr. Kelerchian has not only stated, but has established, a claim

under Section 925(c) for which relief can be granted.



           c. Plaintiff has Stated a Claim Pursuant to the APA Upon Which Relief May
               be Granted

       Noticeably devoid from the Government’s brief is any reference to the factual

allegations contained in the Complaint regarding Mr. Kelerchian’s APA claims.

       As declared in ¶ 40 of the Complaint,

       On November 27, 2019, ATF Philadelphia Division Counsel Kevin White
       inquired as to whether Mr. Kelerchian had filed an appeal with the U.S. Supreme
       Court in relation to his criminal chargings, as ATF is taking the position, pursuant
       to an internal policy (hereinafter “internal policy”), that although Mr. Kelerchian
       timely complied with 18 U.S.C. § 925(c) and 27 C.F.R. 478.144 by making and
       filing the application for relief with ATF, since ATF cannot adjudicate the
       application that it can immediately revoke his license if the U.S. Supreme Court
       denies certiorari – in direct defiance of the enacted statutory and regulatory text.

Paragraph 41 of the Complaint continues on,

       Additionally, pursuant to this “internal policy”, it is apparently ATF’s position
       that the firearms held pursuant to the license are contraband and therefore subject
       to forfeiture, in addition to arguably contending that Mr. Kelerchian is a
       prohibited person in possession of each and every firearm, for which he could be
       separately charged and convicted.

Paragraph 42 declares that “[t]his ‘internal policy’ has not been published anywhere,

including, but not limited to, in the Federal Register, and it is unknown whether it exists

in written form” and ¶ 56 goes on to declare, “[b]ased upon the statement of ATF

Philadelphia Division Counsel Kevin White, Defendants have an ‘internal policy’, which

contravenes 18 U.S.C. § 925(c) and 27 C.F.R. § 478.144(i), and for which, violates the

Administrative Procedures Act.” Thereafter, Mr. Kelerchian sets forth, with specificity,

all of his APA claims in ¶¶ 58-66.



                                             18
        Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 19 of 21




          It is telling that although blackletter law requires, for purposes of a motion to

dismiss, that all factual allegations in a complaint be considered true, 45 the Government’s

response is barren of any dispute as to ATF’s “internal policy,” which is directly contrary

to the statutory and regulatory provisions in dispute. As the Government admits, 46 “an

agency may not rewrite clear statutory terms to suit its own sense of how the statute

should operate.” Util. Air Regulatory Group v. EPA, 134 S. Ct. 2427, 2446 (2014).

          Instead of addressing Mr. Kelerchian’s actual APA claims regarding ATF’s

“internal policy” – which are stated with specificity in ¶¶ 58-66 of the Complaint – once

again, the Government attempts through smoke and mirrors to confuse this Court into

believing that his APA challenge is one regarding a request to force ATF to investigate

his relief application. Rather, a review of the ¶¶ 58-66 of the Complaint yields that Mr.

Kelerchian is challenging ATF’s “internal policy” on grounds that: (1) it is not available

to the public, as required by 5 U.S.C. §§ 552(a)(1), (b)(2); (2) ATF failed to provide at

least a 90-day public comment period, as required by 18 U.S.C. § 926(b), relative to this

“internal policy;” (3) that ATF failed to consider the cost-impact relative to this “internal

policy;” (4) that ATF failed, pursuant to 18 U.S.C. § 926(b), to “afford interested parties

opportunity for hearing, before prescribing such rules and regulations;” and (5) ATF’s

“internal policy,” pursuant to 5 U.S.C. § 706(2)(A), is arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with the law.

          The Government’s brief only addresses to a limited degree – and without

disputing ATF’s “internal policy” – the fifth aspect of Mr. Kelerchian’s APA claim that

the “internal policy” is not contrary to the law (but does not seemingly challenge the

45
     Fowler, 578 F.3d at 210-211.
46   See, Def. Brief in Supp. of Mtn. to Dismiss at 20.


                                               19
       Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 20 of 21




arbitrary and capricious nature of it). Nowhere within the Government’s brief does it

even suggest that: (1) the “internal policy” is available to the public; (2) ATF provided a

90-day public comment period; (3) ATF considered the cost-impact of the “internal

policy;” or (4) ATF afforded interested parties opportunity for hearing, before prescribing

the “internal policy.” 47

        Accordingly, even if the Government had not failed to address 90% of Mr.

Kelerchian’s APA claims and therefore waived any arguments related thereto, Mr.

Kelerchian has not only stated, but has established, numerous claims under the APA for

which relief can be granted.




VII.    Conclusion

        For the foregoing reasons, the Defendant’s Motion to Dismiss should be denied.



                                             Respectfully Submitted,
Dated: April 20, 2020


                                             __________________________
                                             Joshua Prince, Esq.
                                             Attorney Id. No. 306521
                                             Joshua@PrinceLaw.com

                                             Prince Law Offices, P.C.
                                             646 Lenape Road
                                             Bechtelsville, PA 19505
                                             888-313-0416
                                             610-845-3903 (fax)

                                             Attorney for Plaintiff


47
  Of course, even if the Government had, consistent with Fowler, all of the factual
averments in the Complaint must be accepted as true.

                                            20
      Case 2:20-cv-00253-WB Document 8 Filed 04/20/20 Page 21 of 21




                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing Brief was

filed electronically through the Eastern District of Pennsylvania Electronic Filing System.

Notice of this filing will be sent by operation of the court’s Electronic Filing System to

all registered users in this case.


                                                      __________________________
                                                      Joshua Prince, Esq.
                                                      Attorney Id. No. 306251

                                                      Prince Law Offices, P.C.
                                                      646 Lenape Rd
                                                      Bechtelsville, PA 19505
                                                      610-313-0416
                                                      610-845-3903 (fax)

                                                      Attorney for Plaintiff




                                             21
